Title: 24th.
From: Adams, John Quincy
To: 


       I went in the forenoon, and exhibited my complaints to Dr. Swett, but he told me, they were not worth speaking of; and so I will e’en let them take their chance.
       This afternoon Townsend, and I, went down to Mr. Tracey’s, upon a disagreeable piece of business, but which we got through quite comfortably. Ben Hooper called on me in the evening. I have again begun upon Gibbon’s roman history, and hope, I shall this time go through. I read the first volume last Spring; but at that time my avocations were so numerous, that I could not proceed in reading the book. I admire the style, and in general the Sentiment, though I think there is sometimes an affectation of wit in the one, and sometimes a glaring tinsel in the other, which are far beneath the majestic simplicity of nature.
      